           Case 3:19-md-02913-WHO Document 969 Filed 09/14/20 Page 1 of 3



 1   James P. Frantz, Esq. (SBN 87492)
 2   William B. Shinoff, Esq. (SBN 280020)
     FRANTZ LAW GROUP, APLC
 3   402 West Broadway, Suite 860
 4   San Diego, CA 92101
     E: jpf@frantzlawgroup.com
 5
     E: wshinoff@frantzlawgroup.com
 6   Tel: (619) 233-5945
 7
     Fax: (619) 525-7672
     Attorneys for Plaintiffs Butler Area School District; South Butler County School
 8   District; Moniteau School District; Karns City Area School District; Mifflin
 9   County School District
10
11
12                       UNITED STATES DISTRICT COURT
13             FOR THE NORTHERN DISTRICT OF CALIFORNIA
14   IN RE: JUUL LABS IN.,            ) MDL Case #3:19-md-2913-WHO
                                      )
15   MARKETING, SALES PRACTICES, )
     AND PRODUCTS LIABILITY           ) NOTICE OF APPEARANCE OF
16
     LITIGATION                       ) JAMES P. FRANTZ ON BEHALF
                                      ) OF PLAINTIFFS BUTLER AREA
17                                    ) SCHOOL DISTRICT; SOUTH
                                      ) BUTLER COUNTY SCHOOL
18                                    ) DISTRICT; MONITEAU SCHOOL
     This Document Relates to:        ) DISTRICT; MIFFLIN COUNTY
19   ALL CASES                        ) SCHOOL DISTRICT; AND KARNS
                                      ) CITY AREA SCHOOL DISTRICT
20                                    )
     ________________________________ )
21
22       TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
23   RECORD:
24         PLEASE TAKE NOTICE that plaintiffs BUTLER AREA SCHOOL
25   DISTRICT; SOUTH BUTLER COUNTY SCHOOL DISTRICT; MONITEAU
26   SCHOOL DISTRICT; MIFFLIN COUNTY SCHOOL DISTRICT; and KARNS
27   CITY AREA SCHOOL DISTRICT (“Plaintiffs”) hereby provides this notice of
28   appearance of their counsel in the above-captioned matter.


                               Notice of Appearance re James P. Frantz

                                                -1-
            Case 3:19-md-02913-WHO Document 969 Filed 09/14/20 Page 2 of 3



 1         Plaintiffs will be represented by James P. Frantz, Esq. of FRANTZ LAW
 2   GROUP, APLC, 402 West Broadway, Suite 860, San Diego, CA 92101;
 3   telephone: (619) 233-5945; facsimile: (619) 525-7672; e-mail:
 4   jpf@frantzlawgroup.com. The filing of this notice constitutes the first appearance
 5   in this case of attorney James P. Frantz.
 6         All pleadings and papers should be served electronically in this action via
 7   ECF to jpf@frantzlawgroup.com.
 8
 9   Dated: September 14, 2020                          FRANTZ LAW GROUP, APLC
10
                                                        /s/ James P. Frantz
11                                                      James P. Frantz, Esq.
12                                                      William B. Shinoff, Esq.
                                                        Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                 Notice of Appearance re James P. Frantz

                                                  -2-
            Case 3:19-md-02913-WHO Document 969 Filed 09/14/20 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that I electronically filed the foregoing with the Clerk of the
 3   Court for the United States District Court for the Northern District of California by
 4   using the CM/ECF system on September 14, 2020. I further certify that all
 5   participants in the case are registered CM/ECF Users and that service will be
 6   accomplished by the CM/ECF system.
 7         I certify under penalty of perjury that the foregoing is true and correct.
 8
 9   Dated: September 14, 2020                         FRANTZ LAW GROUP, APLC
10
                                                       /s/ James P. Frantz
11                                                     James P. Frantz, Esq.
12                                                     William B. Shinoff, Esq.
                                                       Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                Notice of Appearance re James P. Frantz

                                                 -3-
